t c summary opinion united_states tax_court toni marie ognibene petitioner v commissioner of internal revenue respondent docket no 24828-08s filed date toni marie ognibene pro_se nicholas doukas for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issue for decision is whether petitioner is entitled to various schedule a and schedule c deductions that respondent disallowed for lack of substantiation we hold that she is not background the parties stipulated only to venue and to copies of petitioner’s federal_income_tax return and respondent’s notice_of_deficiency the fact stipulated is so found and we incorporate by reference the parties’ stipulation of facts and its two accompanying exhibits petitioner resided in the state of california when the petition was filed during the taxable_year in issue petitioner lived in los angeles california and worked downtown presumably on a full-time basis for ancillary care management inc ancillary care doing third-party health care coordination in addition to her employment petitioner engaged in mobile tutoring which petitioner described as a tutoring business for ages kindergarten through senior year of high school as further described by petitioner my responsibilities was sic --it was coordination and fixing of paperless claims through blue cross blue shield teaching anything from reading to sats as a mobile tutor petitioner traveled between los angeles where she had approximately two students and fresno where she had approximately three students i would drive back and forth which is about miles one way tutoring students from sats to reading petitioner drove between los angeles and fresno nearly every weekend using her only personal vehicle a ford explorer suv which takes a great deal of fuel petitioner tutored for hour at a time but did not always get paid because as petitioner explained there were times where the client couldn’t pay where the parents were just unable to petitioner’s fee per session was about dollar_figure dollar_figure averaging during petitioner maintained a checking account and she regularly used a debit card so all transactions are logged petitioner filed a federal_income_tax return for on her return petitioner listed her occupation as finance and she reported negative taxable_income which was occasioned principally by itemized_deductions of dollar_figure claimed on a schedule a itemized_deductions and a net_loss of dollar_figure claimed on a schedule c profit or loss from business on her schedule a petitioner claimed the following deductions medical dental dollar_figure big_number less 7½ agi - big_number dollar_figure taxes big_number charity cash or check big_number property carryover from prior year big_number job expenses tax prep fees employee_expenses big_number tax preparation fee sec_80 big_number less agi -267 big_number total itemized_deductions dollar_figure in support of the dollar_figure deduction claimed for job expenses petitioner attached to her return a form_2106 employee business_expenses on that form petitioner claimed the following vehicle expense dollar_figure other business_expenses big_number meals entertainment total dollar_figure less -237 total dollar_figure petitioner claimed a vehicle expense of dollar_figure based on actual expenses which petitioner computed as follows gasoline oil repairs insurance etc dollar_figure x business_use_percentage x big_number depreciation big_number total dollar_figure petitioner computed the business_use_percentage of dollar_figure as follows total miles driven in big_number less commuting miles -big_number other nonbusiness miles -big_number business miles big_number percentage of business use big_number i big_number i petitioner computed depreciation based on a vehicle cost of dollar_figure and a vehicle placed-in-service date of date petitioner attached to her return a form_4562 depreciation and amortization regarding the aforementioned depreciation deduction of dollar_figure as well as a second depreciation deduction of dollar_figure that was apparently subsumed in the category of other business_expenses on the form_2106 the form_4562 reflected the following business use depreciation property service date percentage cost_basis deduction ford explorer date dollar_figure dollar_figure dell computer jan big_number dollar_figure on her schedule c for her mobile tutoring business petitioner reported gross_receipts of dollar_figure and claimed total expenses of dollar_figure for a net_loss of dollar_figure chief among the claimed expenses were the following two car and truck expenses dollar_figure depreciation big_number petitioner did not complete part iv of schedule c regarding information on your vehicle in support of the deduction for car and truck expenses of dollar_figure but in support of the depreciation deduction of dollar_figure petitioner attached to her return a second form_4562 depreciation and amortization reporting the following business use depreciation property service date percentage cost_basis deduction ford explorer date dollar_figure dollar_figure dell computer jan big_number big_number dollar_figure in the notice_of_deficiency respondent disallowed for lack of substantiation deductions claimed by petitioner on schedule a for medical and dental expenses charitable_contributions and employee business_expenses respondent did not specifically disallow the deduction claimed for taxes paid however that deduction was less than the standard_deduction so respondent allowed the latter instead as it was more advantageous to petitioner see sec_63 respondent appears to have disallowed the deduction claimed for tax prep fees only because it did not exceed percent of petitioner’s adjusted_gross_income see sec_67 also in the notice_of_deficiency respondent disallowed for lack of substantiation deductions claimed by petitioner on schedule c for car and truck expenses and depreciation burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 specifically deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule a 308_us_488 292_us_435 although sec_7491 may serve to shift the burden_of_proof to the commissioner under certain circumstances it does not do so here for at least three reasons petitioner failed to raise the matter petitioner failed to comply with substantiation requirements and to cooperate with reasonable requests by respondent see sec_7491 and b and petitioner failed to introduce credible_evidence see sec_7491 accordingly petitioner bears the burden_of_proof principles governing substantiation contrary to petitioner’s apparent view the fact that a taxpayer reports a deduction on the taxpayer’s income_tax return and attaches some irs-prescribed form in support of that deduction is not sufficient to substantiate the deduction claimed on the return 71_tc_633 62_tc_834 a tax_return is merely a statement of the taxpayer’s claim the return is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir a taxpayer is required to maintain records sufficient to substantiate deductions claimed by the taxpayer on his or her return see generally sec_6001 every person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law as a general_rule if in the absence of such records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir however in the case of certain expenses sec_274 overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home or entertainment_expenses or with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included within the definition of listed_property sec_274 provides in pertinent part as follows sec_274 disallowance of certain entertainment etc expenses d substantiation required --no deduction or credit shall be allowed-- for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation continued in sec_280f is any passenger_automobile or other_property used as a means of transportation and any computer sec_280f ii iv sec_1_280f-6 and c income_tax regs thus under sec_274 no deduction is allowable for expenses_incurred in respect of listed_property on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed continued for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift analysis schedule a deduction for medical and dental expenses petitioner introduced no documentary_evidence whatsoever regarding the claimed deduction the sum total of petitioner’s testimonial evidence on this issue was as follows petitioner the medical and dental expenses were -- i paid cash for my -- they are for copay visits as well as the cost of lingual braces which was dollar_figure as well as the cost for the regular visits i go to a psychiatrist as well as pay for my medication out of cash my insurance premiums were extremely high that year so all my medical_expenses are paid from cash_out of -- per my employer the court so the medical providers would take a debit card petitioner yes and their charts upon -- indicated for a copay -- so a dermatologist ophthalmologist for contact lenses psychiatrist orthodontist dentist and dermatologist a second dermatologist a surgeon all specialists and the deduction indicates the cost for copay the cost of prescriptions the cost of optical lenses the cost of lingual braces extractions cleanings for each of those which are -- which are indicated on -- in my checking -- checking account statements which can be substantiated as previously stated petitioner did not introduce her checking account statements or any other documentary_evidence in support of the claimed deduction although we are willing to accept petitioner’s testimony that copays were incurred in consulting with specialists there is no support in the record for a finding that allowable medical and dental expenses exceed the statutory threshold of percent of adjusted_gross_income as required by sec_213 see williams v united_states supra pincite vanicek v commissioner supra pincite respondent’s disallowance determination is therefore sustained schedule a deduction for charitable_contributions petitioner introduced no documentary_evidence whatsoever regarding the claimed deduction and petitioner did not even testify regarding the carryover from prior year regarding contributions in petitioner’s testimony was at best vague regarding the beneficiaries of her largesse and specific amount sec_4 substantiation requirements for that are specifically applicable to deductions of charitable_contributions are succinctly summarized in freedman v commissioner tcmemo_2010_155 as follows a taxpayer claiming a charitable_contribution of money is generally required to maintain for each contribution a canceled check a receipt from the donee charitable_organization showing the name of the organization and the date and amount of the contribution or other reliable written records showing the name of the donee the date and amount of the contribution sec_1 170a- a income_tax regs factors that indicate reliability include but are not limited to the contemporaneous nature of the writing the regularity of the taxpayer’s recordkeeping procedures and the existence of any other evidence from the donee charitable_organization evidencing receipt sec_1_170a-13 income_tax regs in addition no deduction is allowed for any contribution of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment by a qualified donee organization sec_170 fn ref omitted donated the sum total of petitioner’s testimonial evidence on this issue was as follows petitioner contributions were for -- were for traveling back and forth to team in training which was a marathon i worked with the local chapter i do have statements of just cash donations the other cash donations were in terms of paying for rides working with my los angeles church which was valley presbyterian church working with a high school group so the second organization that i worked with was valley presbyterian that was taking -- i worked with a junior high group mentoring them so i -- the cost of fuel and -- which can be substantiated with well fargo checking accounts as previously stated petitioner did not introduce her wells fargo checking accounts or any other documentary_evidence in support of the claimed deduction although we are willing to accept petitioner’s testimony that she made charitable_contributions there is no support in the record for a finding that allowable contributions in combination with other allowable itemized_deductions exceed the standard_deduction see williams v united_states f 2d pincite vanicek v commissioner t c pincite respondent’s disallowance determination is therefore sustained schedule a deduction for employee business_expenses according to petitioner’s return the dollar_figure deduction for employee business_expenses consisted of vehicle expense of dollar_figure and other business_expenses of dollar_figure other than depreciation of dollar_figure on a dell computer the return does not identify the other components of other business_expenses at trial petitioner attempted to explain the sum total of her testimony in that regard was as follows petitioner one of them is -- one of them was for travel to minnesota which was -- which was for business deductions they were travel back and forth to several of our locations we had to pay for parking on our own without reimbursement which was dollar_figure -- which was -- i’m sorry -- dollar_figure -- dollar_figure a month to pay for parking that was not reimbursed the use of my own computer which was also included with that and the cost to furnish my own supplies for that same business as we ran out of money that year most of the claimed deduction for employee business_expenses is subject_to the strict substantiation requirements of sec_274 because the expenses relate to petitioner’s vehicle traveling expenses or meals and entertainment suffice it to say that the record includes no documentation substantiating such expenses and petitioner’s testimony is no substitute for such we infer from this testimony as well as petitioner’s form_w-2 wage and tax statement that the home_office or headquarters of petitioner’s employer ancillary care was located in minnesota that same business refers to the business of petitioner’s employer ancillary care at trial a small spiral notebook was marked for identification and moved by petitioner for admission into evidence counsel for respondent objected on the grounds that petitioner had not previously made such notebook available to the examining agent that after calendar call on the first day of the trial session petitioner had declined to permit an appeals officer to review the notebook and that on the morning of the second day of the trial session petitioner had declined to meet with the appeals officer to go over the notebook and whatever other records petitioner might have after a prolonged voir dire of the appeals officer by both parties the court sustained continued documentation without the requisite documentation no deduction is allowable regarding that part of the claimed deduction that might not be subject_to the strict substantiation requirements of sec_274 suffice it to say that there is no support in the record for a finding that allowable expenses exceed the statutory threshold of percent of adjusted_gross_income as required by sec_67 or to the extent that such threshold might be exceeded that such excess in combination with other allowable itemized_deductions exceeds the standard_deduction for the year see williams v united_states supra pincite vanicek v commissioner supra pincite in view of the foregoing respondent’s disallowance determination is sustained schedule c deductions the claimed schedule c deductions are subject_to the strict substantiation requirements of sec_274 because they relate to petitioner’s vehicle and computer both of which are listed_property suffice it to say that the record includes no continued counsel’s objection and the notebook was not admitted into evidence because we hold that petitioner failed to satisfy the strict substantiation requirements of sec_274 and is therefore not entitled to the deductions in issue on that basis we need not discuss the duplication of deductions most obviously revealed in petitioner’s two form sec_4562 documentation substantiating such expenses and petitioner’s testimony is no substitute for such documentation without the requisite documentation no deduction is allowable respondent’s disallowance determination is therefore sustained conclusion petitioner failed to prove that she is entitled to any of the deductions in issue respondent’s deficiency determination is therefore sustained to reflect the foregoing decision will be entered for respondent see supra notes and
